Citation Nr: 0405832	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected left 
femur fracture, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active state-side service from August 1966 to 
August 1970.  This case comes before the Board of Veterans' 
Appeals Board) on appeal from the Department of Veterans 
Affairs (VA) regional office in No. Little Rock, Arkansas 
(RO).

The veteran raised the issues of entitlement to service 
connection for a right leg disorder and a back disorder, 
secondary to his service-connected left leg disorder.  These 
issues have not been developed for appellate review, and are 
therefore referred to the RO for appropriate disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

A review of the claims folder reveals that the veteran has 
been provided no notice of VCAA, including the provisions of 
38 C.F.R. § 3.159 regarding the sort of information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his assertions and claim on appeal.  
The VCAA also requires that the veteran be given notice as to 
what evidence, if any, the veteran is expected to obtain and 
submit, and what evidence VA will retrieve.  As such, a 
remand in this case is required.  

Other necessary development is necessary as well.  The United 
States Court of Appeals for Veterans Claims (Court) has long 
held that the VA's duty to assist includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  
In the instant case, both at his VA examination in July 2001 
and his at his hearing before the Board in November 2003, the 
veteran identified additional VA treatment records which have 
not been obtained at the RO.  Specifically, the veteran 
indicated that he received treatment at the VA Medical Center 
in Memphis, Tennessee and North Little Rock, Arkansas.  
Existing records on file include the Memphis VA Medical 
Center dated only through August 2000, and no North Little 
Rock VA Medical Center records are of record for the appeal 
period.  These records must be requested and obtained for use 
in the appeal.  

Additionally, the veteran testified before the Board that 
manifestations of his service-connected left femur disorder 
has increased in severity since the time of his last VA 
examination in July 2001.  He further testified that his left 
femur disorder results in chronic pain, instability, and 
fatigability, factors were not considered on the 2001 
examination.  VA's Schedule for Rating Disabilities considers 
weakness on use and pain on use as important considerations 
in evaluating disability of the musculoskeletal system.  
38 C.F.R. § 4.40 (2003).  As such, the Board concludes that 
an additional VA examination would provide a record upon 
which a fair, equitable, and procedurally correct decision on 
the claim on appeal can be made.  38 C.F.R. §§ 3.326, 3.327 
(2003).

In view of the foregoing, this case is hereby remanded for 
the following actions:  

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or private care 
providers who have treated his 
service-connected left femur disorder and 
any related symptomatology, from May 1999 
to the present, to include records from 
both the VA Medical Centers located in 
Memphis, Tennessee, dated from August 
2000 to the present, and North Little 
Rock, Arkansas, dated from May 1999 to 
the present.  All efforts to obtain these 
records should be documented in the 
claims file.

3.  Thereafter, the veteran must be 
afforded the appropriate VA examination 
to determine the current severity of his 
service-connected left femur disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should 
comment on the significance, if any, of 
the July 2001 x-ray study.  The examiner 
must indicate whether the veteran's left 
femur disorder results in weakened 
movement, excess fatigability with use, 
incoordination, and painful motion and 
pain with use.  The report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should again 
review the record, to include 
consideration of 38 C.F.R. § 3.321 
(2003).  If the benefit remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The appeal should then 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


